DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1, drawn to a refrigeration cycle device containing E-1132.
Group II, claim(s) 2-5, 7 and 27-31, drawn to a refrigeration cycle device containing E-1132, 1123 and 1234yf.
Group III, claim(s) 6, drawn to a refrigeration cycle device containing E-1132, 1123, 1234yf and R-32.
Group IV, claim(s) 8-11 and 22-26, drawn to a refrigeration cycle device containing E-1132, 1234yf and R-32.
Group V, claim(s) , drawn to a refrigeration cycle device containing E-1132, CO2, R-32, and 1234yf.
Group VI, claim(s) 32-43, drawn to a refrigeration cycle device containing E-1132 and 1234yf.
Group VII, claim(s) 44 and 46-53, drawn to a refrigeration cycle device containing R-32 E-1132 and 1234yf 
Group VIII, claim(s) 44, drawn to a refrigeration cycle device containing R-32, 1234yf and FO-1114.
Group IX, claim(s) 44 and 45, drawn to a refrigeration cycle device containing E-1132, R-32, 1234yf and FO-1114.
Group X, claim(s) 54-57, drawn to a refrigeration cycle device containing CO2, R-125, R-134a and 1234yf.
Group XI, claim(s) 58-66, drawn to a refrigeration cycle device containing Z-1132 and 1234yf.
, drawn to a refrigeration cycle device containing E-1132, 1123 and R-32
Group XIII, claim(s) 1-66, drawn to a refrigeration cycle device containing compositions other than those listed above. If this group is elected, further restriction may be necessary

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Compositions according to the invention.
Applicant is required, in reply to this action, to elect a single compositions, as in an example, or a patentably indistinct group of compositions, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The different inventions lack a common special technical feature, because the only thing that, e.g., Groups XI and Group XII have in common are conventional heat transfer apparatus.
Because the election requirement is relatively complex, no telephone election was attempted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761